ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_02_EN.txt.                      569 	




                                DISSENTING OPINION OF JUDGE ROBINSON



                        Treaty — Article 2 (1) (a), VCLT — “Governed by international law” —
                     Intention to be bound under international law — How an expression of willingness
                     takes on the character of a legal obligation — The 1960 Trucco Memorandum and
                     Bolivian response constitute a treaty within the meaning of the VCLT — 1975 and
                     1977 Charaña Declarations constitute a treaty within the meaning of
                     Article 2 (1) (a) of the VCLT — Chile has a legal obligation to negotiate Bolivia’s
                     sovereign access to the Pacific Ocean.


                        1. In this opinion I explain why I was unable to agree with (a) the
                     finding of the Court in paragraph 177 (1) of the Judgment that the Repub-
                     lic of Chile did not undertake a legal obligation to negotiate a sovereign
                     access to the Pacific Ocean for the Plurinational State of Bolivia and
                     (b) the finding in paragraph 177 (2) which consequently rejects the other
                     final submissions by Bolivia.



                                                      Background

                        2. By way of background, and as the Judgment itself has pointed out,
                     following the War of the Pacific in 1879, in which Chile occupied Bolivia’s
                     coastal territory, there was drafted in 1895 a Treaty on the Transfer of
                     Territories whereby Bolivia would have been granted territory affording it
                     access to the Pacific. However that Treaty never entered into force. In
                     1904 there was adopted a Treaty of Peace and Friendship (“1904 Treaty”)
                     between the two countries confirming Chile’s sovereignty over the coastal
                     territory it had captured in the 1879 War and granting Bolivia a right of
                     commercial transit in Chilean territories and Pacific ports.

                        3. Significantly, notwithstanding the many statements by Chile that it
                     had always viewed the 1904 Treaty as an instrument that was sacrosanct
                     and not open to any renegotiation or modification, a Chilean memoran-
                     dum of 9 September 1919 from the Minister Plenipotentiary of Chile in
                     Bolivia stated that Chile “was willing to initiate negotiations, indepen-
                     dently of what was established by the 1904 Peace Treaty, in order for
                     Bolivia to acquire an outlet to the sea subject to the result of the plebiscite
                     envisaged by the 1883 Treaty of Ancón” (see Judgment, para. 27). A sim-
                     ilar proposal was made by Chile in the 1920 Minutes in what was called
                     the “Acta Protocolizada”.


                     66




5 CIJ1150.indb 128                                                                                         22/05/19 10:55

                     570 	    obligation to negotiate access (diss. op. robinson)

                                        Legal Bases for Bolivia’s Claims

                       4. Bolivia argued that Chile has an obligation to negotiate Bolivia’s
                     sovereign access to the Pacific by virtue of
                        (i) agreements between the two countries ;
                       (ii) unilateral declarations of Chile ;
                      (iii) acquiescence ;
                      (iv) estoppel ;
                       (v) legitimate expectations ;
                      (vi) resolutions of the General Assembly of the Organization of Ameri-
                            can States (“OAS”) ;
                     (vii) the legal significance of acts and conduct taken cumulatively ; and

                     (viii) general international law reflected in Article 2 (3) of the
                            United Nations Charter and Article 3 of the Charter of the OAS.

                     I have found that Chile has an obligation to negotiate Bolivia’s sovereign
                     access to the Pacific Ocean by virtue of agreements between the two coun-
                     tries.
                        5. In relation to agreements between the two countries, Bolivia argues
                     that Chile’s obligation to negotiate its sovereign access to the Pacific
                     Ocean arose from a variety of diplomatic exchanges between the coun-
                     tries as follows:
                       (i) the 1920 Act/Minutes of a meeting at the Bolivian Ministry of For-
                           eign Affairs between the Chilean Envoy Extraordinary and Minister
                           Plenipotentiary and the Bolivian Minister for Foreign Affairs ;

                      (ii) certain exchanges following that meeting in 1920 ;
                     (iii) the 1926 Proposal from the United States Secretary of State Frank
                           Kellogg and the memorandum from the Chilean Minister for For-
                           eign Affairs, Mr. Jorge Matte to Mr. Kellogg ;
                     (iv) the 1929 Treaty of Lima and its Supplementary Protocol between
                           Chile and Peru ;
                      (v) the 1950 exchange of Notes ;
                     (vi) the 1961 Memorandum from Manuel Trucco Ambassador of Chile
                           to Bolivia to the Ministry of Foreign Affairs of Bolivia and the
                           Bolivian response of 9 February 1962 (“Bolivia’s response”) ;

                      (vii) the 1975 and 1977 Charaña Declarations and the process that
                            ensued ;
                     (viii) the fresh approach of 1986‑1987 ;
                       (ix) the Algarve Declaration in 2000 ; and
                        (x) the 13-Point Agenda of 2006.
                       6. From this plethora of communications and exchanges over a period
                     of almost nine decades, this opinion has identified the Trucco Memoran-

                     67




5 CIJ1150.indb 130                                                                                22/05/19 10:55

                     571 	     obligation to negotiate access (diss. op. robinson)

                     dum along with Bolivia’s response and the Charaña Declarations as giv-
                     ing rise to a legal obligation on the part of Chile to negotiate sovereign
                     access to the Pacific for Bolivia; in other words, these two sets of instru-
                     ments establish treaties within the meaning of the Vienna Convention on
                     the Law of Treaties (“VCLT”) obliging Chile to negotiate Bolivia’s sover-
                     eign access to the Pacific.



                                          The Meaning of Sovereign Access

                        7. In the Judgment on preliminary objections the Court held that the
                     dispute between the Parties is “whether Chile has an obligation to negoti-
                     ate Bolivia’s sovereign access to the sea and [whether,] if such an obliga-
                     tion exists, Chile has breached it” 1. The Court also clarified that it was
                     not asked to determine whether Bolivia has a right of sovereign access.
                     Thus the issue before the Court is the question of the existence and breach
                     of the obligation to negotiate Bolivia’s sovereign access to the Pacific.
                     Bolivia argues that sovereign access is access without any conditionalities
                     whatsoever, for example, it must have exclusive administration and con-
                     trol, both legal and physical ; in particular it makes the point that the
                     right of commercial transit under the 1904 Treaty is not equivalent to
                     sovereign access. For Chile, sovereign access necessarily implies cession of
                     Chilean territory to Bolivia.


                        8. Bolivia has asked the Court to declare that “Chile has the obligation
                     to negotiate with Bolivia in order to reach an agreement granting Bolivia
                     a fully sovereign access to the Pacific Ocean”.
                        9. Sovereign access is the cession by Chile to Bolivia of a part of its
                     territory over which Bolivia will have sovereignty and which gives Bolivia
                     access to the Pacific. In the circumstances of this case the Court has to
                     determine on the basis of the material before it whether Chile has an
                     “obligation to negotiate in good faith and effectively with Bolivia in order
                     to reach an agreement granting Bolivia a fully sovereign access to the
                     Pacific”.



                                   The Enquiry as to whether There Is a Treaty

                       10. Bolivia’s claim is that Chile has an obligation to negotiate its sov-
                     ereign access to the Pacific on the basis of agreements between the
                     two countries. Essentially, therefore, this claim calls for a determination

                       1 Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary

                     Objection, Judgment, I.C.J. Reports 2015 (II), p. 604, para. 32.

                     68




5 CIJ1150.indb 132                                                                                             22/05/19 10:55

                     572 	      obligation to negotiate access (diss. op. robinson)

                     as to whether the diplomatic exchanges relied upon by Bolivia constitute
                     a treaty. Article 2 (1) (a) of the VCLT, which reflects customary interna-
                     tional law 2, provides: “‘[t]reaty’ means an international agreement con-
                     cluded between States in written form and governed by international law,
                     whether embodied in a single instrument or in two or more related instru-
                     ments and whatever its particular designation”.


                        11. It is immediately noticeable that although it is generally accepted
                     that the most important ingredient of a treaty is the intention to create
                     legal rights and obligations, there is no express reference in this definition
                     to that element. However, the travaux make it clear that the expression
                     “governed by international law” in the definition “covered the element of
                     the intention to create obligations and rights in international law” 3. Two
                     other points are relevant to this case. First, the international agreement
                     constituting a treaty may either be in a single instrument or in two or
                     more related instruments. Secondly, the description or nomenclature of
                     the international instrument is irrelevant to the determination that it is a
                     treaty. In the circumstances of this case, therefore, what the Court is
                     required to determine is whether any of the diplomatic exchanges relied
                     upon by Bolivia reflects on the part of the Parties an intention to create
                     “obligations and rights in international law”, that is, the intention to be
                     legally bound under international law.



                        12. The Court has on several occasions had to determine whether
                     instruments, which on their face do not appear to be treaties, are treaties
                     within the definition set out in Article 2 (1) (a) for the reason that they
                     reflect an intention to be legally bound under international law.

                        13. In Aegean Sea Continental Shelf, the Court said that the determi-
                     nation whether a joint communiqué constituted an international agree-
                     ment “depends on the nature of the act or transaction to which the
                     Communiqué gives expression” and that required the Court to have
                     regard to “its actual terms and to the particular circumstances in which it
                     was drawn up” 4. Therefore, in order to determine whether an instrument
                     is a treaty what is called for is an examination of the terms of the relevant


                        2 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria:

                     Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 429, para. 263, referring
                     to Art. 2, para. 1, of the VCLT.
                        3 United Nations Conference on the Law of Treaties, Summary Records of Second

                     Session, A/CONF.39/11/Add.1, p. 346, para. 22.
                        4 Aegean Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978,

                     p. 39, para. 96.

                     69




5 CIJ1150.indb 134                                                                                                 22/05/19 10:55

                     573 	      obligation to negotiate access (diss. op. robinson)

                      instrument and the “particular circumstances” or context in which it was
                      concluded.
                         14. In the instant case, the critically important question is whether one
                      can discern in the exchanges between the Parties an intention to be legally
                      bound under international law. What we are looking for is language,
                      which in the words of the Court in Qatar v. Bahrain, evidences “commit-
                      ments to which the Parties have consented” 5, thereby creating rights and
                      obligations in international law for the Parties. A part of the problem in
                      this case is that in some instances the language on which Bolivia relies as
                      showing an obligation to negotiate is the traditional language of diplo-
                      matic discourse, couched in all the niceties, politeness and protestations
                      of mutual respect that are part and parcel of exchanges at that level.
                      However, it would clearly be wrong to conclude that language of a par-
                      ticular kind can never give rise to an obligation under international law.
                      We already know that there is no requirement in international law for an
                      international agreement to follow a particular form (Aegean Sea Conti‑
                      nental Shelf (Greece v. Turkey)). It is equally true that there is no rule of
                      international law that requires a treaty to be formulated in a specific kind
                      of language. It is substance, not form that is determinative of whether the
                      parties intended to be legally bound. To cite the Court’s dictum in Aegean
                      Sea Continental Shelf more fully, “[i]t does not settle the question simply
                      to refer to the form — a communiqué — in which that act or transaction
                      is embodied . . . the Court must have regard above all to its actual terms
                      and to the particular circumstances in which it was drawn up” 6. In
                     ­Temple of Preah Vihear (Cambodia v. Thailand), the Court again used
                      language emphasizing the prevalence of substance over form :




                             “Where, on the other hand, as is generally the case in international
                          law, which places the principal emphasis on the intentions of the par-
                          ties, the law prescribes no particular form, parties are free to
                          choose what form they please provided their intention clearly results
                          from it.” 7
                       15. In this regard, what is crucial is the intention of the parties to be
                     bound under international law, objectively ascertained from the text, and
                     the context or what the Court described in Aegean Sea Continental Shelf
                     as “the particular circumstances in which [the particular instrument] was
                        5 See Maritime Delimitation and Territorial Questions between Qatar and Bahrain

                     (Qatar v. Bahrain), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1994, p. 121,
                     para. 25.
                        6 Aegean Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978,

                     p. 39, para. 96.
                        7 Temple of Preah Vihear (Cambodia v. Thailand), Preliminary Objections, Judgment,

                     I.C.J. Reports 1961, p. 31.

                     70




5 CIJ1150.indb 136                                                                                                22/05/19 10:55

                     574 	          obligation to negotiate access (diss. op. robinson)

                     drawn up”. Nothing illustrates the significance of “particular circum-
                     stances” or context better than one of the examples given by Chile, in oral
                     arguments, relating to the use of the word “willing”. Chile referred to
                     the following statement of the Press Secretary of the United States of
                     America’s White House in 2013: “it had ‘long been the position of
                     President Obama’ that he’d be willing to enter bilateral negotiations
                     ­
                     [with Iran] . . . The extended hand has been there from the moment the
                     [P]resident was sworn into office.” 8
                        16. Chile cited this statement to substantiate its view that the word
                     “willing” in diplomatic discourse does not signify any intent to undertake
                     a legal obligation ; and, as well they should, because in the context or, to
                     borrow the phrase from Aegean Sea Continental Shelf, in “the particular
                     circumstances” in which the words were used, they do not carry the con-
                     notation of a legal obligation. It is the context or “the particular circum-
                     stances” that distinguishes that example from the instant case.
                     President Obama’s “extended hand” had only been on display for
                     five years. This case covers a period of at least 114 years, admittedly,
                     punctuated by periods in which the pleadings do not disclose that the
                     question of Bolivia’s access to the Pacific was discussed, but marked by a
                     persistent and enduring theme characterizing the relationship between the
                     Parties : the desire of Bolivia to be granted sovereign access to the
                     Pacific Ocean. Therefore, while the statement of the White House con-
                     cerning President Obama’s willingness to enter into bilateral negotiations
                     may be viewed as episodic, the expression of willingness on the part of
                     Chile to negotiate sovereign access is part of a continuum in which it was
                     an enduring feature. In fact, it was like a recurring decimal throughout
                     that long period. Another major contextual difference between the
                     White House statement and the instant case is that whereas the statement
                     does not identify any object of the bilateral negotiations, Chile’s state-
                     ments of willingness are always linked to the specific purpose, more often
                     express than implied, of granting Bolivia sovereign access to the
                     Pacific Ocean. The views expressed here are, of course, not to be con-
                     strued as a comment on the question whether the United States of Amer-
                     ica has or does not have a legal obligation to negotiate with Iran ; they are
                     simply an indication that the example given by Chile is wholly inapt. The
                     conclusion is that the word “willing” in diplomatic discourse should not
                     be automatically taken to signify a non-­binding political aspiration —
                     everything depends on the context or “the particular circumstances” in
                     which the relevant instrument was drawn up.




                        17. Another example of how context or “the particular circumstances”
                     is determinative is the use of the word “agree” which would ordinarily be
                          8   CR 2018/8, p. 48, para. 38 (Thouvenin).

                     71




5 CIJ1150.indb 138                                                                                   22/05/19 10:55

                     575 	     obligation to negotiate access (diss. op. robinson)

                     understood to signify a binding commitment. In the South China Sea
                     Arbitration, the Tribunal held that the word “agree” in a joint press state-
                     ment was used in a political and aspirational context and did not signify
                     a binding legal commitment. Specifically, the Tribunal stated: “Even
                     where the statements and reports use the word ‘agree’, that usage occurs
                     in the context of other terms suggestive of the documents being political
                     and aspirational in nature.” 9


                        18. While I note Chile’s argument that a finding that a statement of
                     willingness to engage in negotiations giving rise to a legal obligation to
                     negotiate would have a chilling effect on the “diplomatic space needed by
                     States” in their international relations, I do not take it to heart. After all,
                     the Court is not in virgin territory. In the past the Court has determined
                     that the minutes of a meeting, double exchanges of letters, and a memo-
                     randum of understanding create binding legal obligations, without that
                     determination having any adverse effect on the conduct of international
                     relations through diplomatic exchanges.

                        19. It is noteworthy that the circumstances of this case are unique. The
                     Court is being asked to determine whether language used in various acts
                     and diplomatic Notes, declarations and statements over a period of at
                     least 114 years (after the adoption of the 1904 Treaty) established a legal
                     obligation to negotiate. One says “at least 114 years” because, although
                     the 1895 Treaty never came into force, the negotiations that preceded it
                     certainly show that the question of Bolivia’s access to the Pacific Ocean
                     was a live issue at that time.



                          The Agreements Signifying Chile’s Obligation to Negotiate
                               Bolivia’s Sovereign Access to the Pacific Ocean

                        20. An examination of the material before the Court shows that there
                     are two agreements between Chile and Bolivia establishing Chile’s obliga-
                     tion to negotiate Bolivia sovereign access to the Pacific ; in other words,
                     the material discloses two agreements evidencing Chile’s intention to be
                     legally bound to negotiate Bolivia’s sovereign access to the Pacific, thereby
                     constituting a treaty within the meaning of Article 2 (1) (a) of the VCLT.
                     These agreements are, first, the 1961 Trucco Memorandum and Bolivia’s
                     response and second, the Charaña Declarations of 1975 and 1977.



                         9 South China Sea Arbitration (The Republic of Philippines v. The People’s Repu‑

                     blic of China), Award on Jurisdiction and Admissibility, PCA Case No. 2013‑19, p. 94,
                     para. 242.

                     72




5 CIJ1150.indb 140                                                                                           22/05/19 10:55

                     576 	          obligation to negotiate access (diss. op. robinson)

                                         Background to the Trucco Memorandum
                                                 and Bolivia’s Response

                       21. In order to fully comprehend how the Trucco Memorandum and
                     Bolivia’s response constitute a treaty between Chile and Bolivia, it is nec-
                     essary to examine the 1950 Diplomatic Notes between the two countries
                     and the background to those Notes.

                                            Background to the 1950 Diplomatic Notes
                       22. The material presented to the Court shows that in the period from
                     1910 to 1950 there were several diplomatic exchanges between Chile and
                     Bolivia relating to the question of Bolivia’s access to the Pacific : Bolivia’s
                     memorandum of 22 April 1910 to Chile and Peru ; the 1920 Minutes of a
                     Meeting between the Chilean Envoy Extraordinary and the Bolivian
                     Minister for Foreign Affairs ; certain exchanges following the 1920 Min-
                     utes ; the 1926 Kellogg Proposal and the Matte Memorandum ; the
                     1929 Treaty of Lima and its Supplementary Protocol between Chile and
                     Peru. Except for the first-­mentioned, all of the others are specifically
                     addressed in the Judgment.

                       23. On 1 June 1948, the Chilean President made a statement which in
                     oral arguments Chile described as setting the framework for the
                     1950 Notes. In that statement the Chilean President referred to the forth-
                     coming negotiations — which eventually took place in 1950 — as “infor-
                     mal talks” and stated that the idea of granting a strip of territory to
                     Bolivia had only been the subject of an informal conversation. The Boliv-
                     ian Ambassador in Chile reported the content of these informal talks to
                     the Minister for Foreign Affairs of Bolivia by a Note dated 28 June 1948.
                     He expressed confidence in the intention of the Chilean President to
                     resume negotiations after the conclusion of the Chilean elections, which
                     took place in March 1949.
                       24. On 25 May 1950, the Bolivian Ambassador to Chile sent the fol-
                     lowing Note to Bolivia’s Minister for Foreign Affairs which stated :

                                  “The submission of this note — a copy of which I am enclosing —
                               was agreed to with the Under-­          Secretary of Foreign Affairs,
                               Mr. Manuel Trucco, and has the aim of taking the port negotiation
                               out of the field of mere personal talks which could be prolonged indef-
                               initely, as has already happened since August 1946 — to formalize
                               and document it.” 10 (Emphasis apparently added by Bolivia.)

                       25. This statement indicates just how weary the Bolivian Ambassador
                     had become by reason of the prolongation of talks between the two coun-

                          10   CR 2018/8, p. 75, para. 30 (Wordsworth).

                     73




5 CIJ1150.indb 142                                                                                       22/05/19 10:55

                     577 	      obligation to negotiate access (diss. op. robinson)

                     tries concerning Bolivia’s access to the Pacific. He mentioned that the
                     negotiations had been going on from 1946 but, in truth, the material
                     before the Court shows that the negotiations had started long before that
                     time. The Note signifies the Bolivian Ambassador’s resolve to move the
                     talks from an informal and personal to a formal level. Bearing in mind
                     that the Note indicated that the Chilean Under-­Secretary for Foreign
                     Affairs was in agreement with it, it is reasonable to conclude that he also
                     shared the resolve to move the talks to a formal level. Clearly, the
                     ­Bolivian Ambassador was determined to have this problem which had
                      been outstanding for well over 40 years taken up and resolved at a level
                      different from the non‑binding political discourse of diplomacy. Thus
                      although the Note is an internal Bolivian document it plays an important
                      role in understanding the development of Chile’s expression of willing-
                      ness to negotiate Bolivia’s sovereign access to the Pacific into a legal
                      ­obligation.



                                                        The 1950 Notes
                       26. By a diplomatic Note dated 1 June 1950 11, from the Bolivian
                     Ambassador to the Chilean Minister for Foreign Affairs, Bolivia pro-
                     posed that the Parties
                          “formally enter into a direct negotiation to satisfy the fundamental
                          need of Bolivia to obtain its own sovereign access to the Pacific Ocean,
                          thus solving the problem of the landlocked situation of Bolivia on
                          bases [terms] that take into account the mutual benefit and true
                          [genuine] interests of both peoples” 12.

                       27. Chile responded by way of a Note dated 20 June 1950 from the
                     Minister for Foreign Affairs of Chile to the Bolivian Ambassador. The
                     Parties provide different translations of the Chilean response. The Boliv-
                     ian translation of the original Spanish text is that, Chile :

                          “is willing to formally enter into a direct negotiation aimed at search-
                          ing for a formula that could make it possible to give to Bolivia its
                          own and sovereign access to the Pacific Ocean and for Chile to obtain
                          compensation of a non-­territorial character that effectively takes into
                          account its interests” 13.

                        11 See Reply of Bolivia, p. 92, para. 234: “Although dated 1 June 1950, the Bolivian

                     Note was formally sent to the Chilean Minister on 20 June 1950, that is the exact date of
                     the Chilean Note, which was formally delivered to the Bolivian Ambassador.”
                        12 Counter-­Memorial of Chile, Vol. 2, Ann 143, p. 533; the terms in square brackets are
                     taken from the Bolivian translation (see Memorial of Bolivia, Annex 109A).
                        13 Reply of Bolivia, Vol. 2, Ann. 266, p. 281.



                     74




5 CIJ1150.indb 144                                                                                                 22/05/19 10:55

                     578 	          obligation to negotiate access (diss. op. robinson)

                       28. The Chilean translation of the original Spanish text is that,
                     Chile :
                               “is open formally to enter into a direct negotiation aimed at searching
                               for a formula that would make it possible to give Bolivia its own
                               sovereign access to the Pacific Ocean and for Chile to obtain compen-
                               sation of a non-­  territorial character which effectively takes into
                               account its interests” 14.
                        29. In my view, there is no meaningful difference between “is open for-
                     mally to enter into a direct negotiation” and “is willing to formally enter
                     into a direct negotiation”. The Concise Oxford English Dictionary gives
                     the meaning of “open to” as “willing to receive”. It can therefore be seen
                     that both translations indicate Chile’s willingness to formally enter into
                     direct negotiation. The important issue, therefore, is whether Chile’s
                     expression of willingness to negotiate Bolivia’s sovereign access to the
                     Pacific assumes the character of a binding legal obligation.


                        30. The Note also said that the Chilean Government “will be consis-
                     tent with that position”.
                        31. Although dated 1 June 1950, the Bolivian Note was formally sent
                     to the Chilean Minister on 20 June 1950, the same date as the Chil-
                     ean Note.
                        32. The communication of these Notes injected a new energy and
                     dynamism into the negotiations. The context or “the particular circum-
                     stances” signalling this new vigour, and ultimately showing how the
                     expression of willingness to formally enter into negotiations for Bolivia’s
                     sovereign access to the Pacific takes on the character of a binding legal
                     connotation, are set out below :
                     (a) An important factor in examining the significance of these Notes is
                         that 46 years had elapsed since the 1904 Treaty and 71 years since the
                         War of the Pacific ; several discussions — including the 1920 Act, the
                         exchanges following that Act, the Kellogg Proposal and the
                         Matte Memorandum — had taken place during that time at the level
                         of non-­binding diplomatic political discourse, yielding no solution to
                         the problem of Bolivia’s sovereign access to the Pacific. It is against
                         that background that the Bolivian Ambassador and the Chilean Min-
                         ister for Foreign Affairs, frustrated by the failure to resolve the prob-
                         lem at the political level, and no doubt, realizing that only an agree-
                         ment establishing a legally binding obligation could yield the result
                         sought by Bolivia and which Chile was willing to support, decided to
                         ratchet up or elevate the talks to a formal level. This was a significant
                         change on Chile’s part, bearing in mind that two years before in 1948,
                         it had described the then forthcoming negotiations as informal talks.

                          14   Counter-­
                                       Memorial of Chile, Vol. 2, Ann. 144, p. 539.

                     75




5 CIJ1150.indb 146                                                                                       22/05/19 10:55

                     579 	    obligation to negotiate access (diss. op. robinson)

                          Undeniably, formal negotiations need not be binding, but as will be
                          shown, in this particular context the aim was to enter into a legally
                          binding agreement, an aim that, but for Bolivia’s non-­response to
                          Chile’s counter-offer, would have been realized.


                     (b) It is by no means inconsequential that this important shift in the
                         relationship between the Parties is marked by another significant
                         event : for the first time the Parties begin to describe Bolivia’s interest
                         as one of “sovereign access”, categorically implying cession of terri-
                         tory. This change is not simply semantic. Hitherto the Parties had
                         spoken of “its or Bolivia’s own outlet to the sea”; “access to the sea
                         of its own”, terms which, although open to the interpretation of sub-
                         stantially the same meaning as sovereign access to the Pacific, are not
                         as explicit as “sovereign access to the Pacific” in describing the kind
                         of access sought by Bolivia. The acceptance by Chile of the meaning-
                         ful and loaded phrase, “sovereign access to the Pacific”, introduced
                         by Bolivia in its Note, signifies a change in Chile’s mindset with regard
                         to the question of Bolivia’s access to the Pacific, indicating that it was
                         prepared to consider cession of territory to Bolivia. Undoubtedly, this
                         communication of Notes instilled new energy and dynamism into the
                         long, floundering talks between the two countries concerning Boliv-
                         ia’s sovereign access to the Pacific.

                     (c) The use of the term “direct negotiations” indicates that the Parties
                         did not intend to have third-party intervention in the negotiations.
                         The background to this issue is that Chile was always disinclined to
                         have the matter of Bolivia’s sovereign access to the Pacific dealt with
                         by international bodies or the regional OAS. In 1920, Bolivia took
                         the question of its sovereign access to the Pacific to the League of
                         Nations, which found that it had no competence to address it. Here,
                         in indicating that it would enter into direct negotiations, Bolivia
                         shows that it is sensitive to Chile’s concerns and is willing to compro-
                         mise, no doubt because it is serious about concluding a binding legal
                         agreement.

                     (d) The very deliberate use of the word “formally” in the Bolivian Ambas-
                          sador’s Note.
                     (e) The equally deliberate use of the word “formally” in the response of
                          the Chilean Minister for Foreign Affairs, describing the manner in
                          which the negotiations would be initiated.
                     (f) The speed with which Chile replied to Bolivia’s Note. Although
                          the Bolivian Note is dated 1 June 1950, it was formally sent to the
                          Chilean Minister on 20 June 1950. Chile’s response on the very same
                         day is wholly consistent with the new energy and dynamism that
                         ­characterized the discussions in 1950 between the Parties relating to
                          Bolivia’s sovereign access to the Pacific. The speedy response shows

                     76




5 CIJ1150.indb 148                                                                                     22/05/19 10:55

                     580 	          obligation to negotiate access (diss. op. robinson)

                         that the matter had been under discussion between the Parties for
                         some time.
                     (g) The specificity of language indicating the object of the negotiation,
                         that is, Bolivia’s sovereign access to the Pacific.
                     Subject to the analysis below in paragraphs 34‑37, it is entirely reasonable
                     to conclude from these “particular circumstances” or contextual features
                     in which the Notes were drawn up and communicated that Bolivia and
                     Chile intended to be bound by the diplomatic Notes.

                        33. The phrase “aimed at searching for a formula that could make it
                     possible” is not, as argued by Chile, inconsistent with an obligation to
                     negotiate sovereign access. It is language that shows that in Chile’s view,
                     the road ahead would not be easy, the negotiations would be difficult.
                     Indeed, searching for a formula is precisely the object of many negotia-
                     tions. It also shows that in Chile’s view, the negotiations were designed to
                     achieve the specific result of finding a formula that would make it possi-
                     ble for Bolivia to gain its own sovereign access to the Pacific.


                        34. In order to determine whether the 1950 Notes constitute an agree-
                     ment establishing an obligation to negotiate sovereign access to the Pacific
                     between the Parties, one has to look at the Notes in their entirety, includ-
                     ing the part of Chile’s response indicating that it also wanted negotiations
                     on the question of compensation of a non-­territorial character for the
                     territory it would cede to accommodate Bolivia’s aspirations. This was a
                     significant element of Chile’s response. Simply put, there could never be a
                     legally binding agreement between the two countries in the absence of
                     agreement on that element. In light of the fact that there was no response
                     from Bolivia accepting this counter-­proposal, there was no consensus or
                     mutuality of commitment, a necessary foundation for a binding treaty
                     obligation.

                        35. There appears to be a difference of opinion between the Parties
                     concerning the background to the inclusion in the Chilean Note of the
                     element of compensation of a non-­territorial character. Bolivia argues
                     that it was Bolivia itself that proposed the addition of the phrase “of a
                     non-­territorial character” describing the kind of compensation to be given
                     to Chile and that this was accepted by the Chilean Foreign Minister 15.
                     Consequently, in Bolivia’s view, it had agreed to the addition of the ele-
                     ment of compensation and therefore the Notes communicated between
                     the Parties constituted an agreement establishing an obligation to negoti-
                     ate sovereign access to the Pacific. However there is merit in the Chilean
                     response made in oral argument that ultimately what the Court has to
                     consider as a matter of evidence before it are two Notes — first, a Boliv-

                          15   CR 2018/7, p. 10, para. 26 (Remiro-­Brotóns).

                     77




5 CIJ1150.indb 150                                                                                  22/05/19 10:55

                     581 	    obligation to negotiate access (diss. op. robinson)

                     ian Note proposing negotiations on sovereign access to the Pacific and
                     which has no reference to the question of compensation for Chile ; and
                     second, a Chilean Note referring to the question of sovereign access to
                     the Pacific, but in contradistinction to the Bolivian Note, including com-
                     pensation of a non-­territorial character. There is no material before the
                     Court indicating that Bolivia accepted the Chilean request for such com-
                     pensation.


                        36. It is Bolivia’s failure to accept the Chilean proposal for non-­
                     territorial compensation that explains why the 1950 Notes do not estab-
                     lish an obligation to negotiate sovereign access to the Pacific. Notably,
                     the impediment to the conclusion that these Notes establish an obligation
                     to negotiate sovereign access to the Pacific is not the use of the word
                     “willing” in the Chilean response that it was “willing to formally enter
                     into a direct negotiation”. An examination of “the particular circum-
                     stances” or context in which the Notes were communicated makes it clear
                     that Chile was expressing a willingness to negotiate that goes beyond a
                     declaration of a mere political aspiration. As we have seen, part of this
                     context was the very long period that had elapsed since the War of the
                     Pacific and the 1904 Treaty of Peace and Amity, frustration with the inef-
                     fectiveness of political dialogue to resolve the problem and the resolve of
                     Bolivia and Chile to elevate the talks from an informal to a formal level.
                     Contextually therefore the phrase “Chile is willing” means “Chile under-
                     takes”. In international relations it is only the context in which the word
                     “willing” is used in diplomatic discourse that can determine whether it is
                     used in a political, aspirational or legally binding sense.



                         37. If the Chilean Note had said “Chile is willing to formally consider
                     entering into a direct negotiation or Chile is open formally to consider
                     entering into a direct negotiation”, there would be a stronger, if not
                     ­unarguable case for saying that Chile did not wish to go beyond a polit­
                      ical and aspirational level.

                          The Majority’s Approach to the Question whether the 1950 Notes
                               Constitute an Agreement between Chile and Bolivia
                       38. The majority’s approach to the question whether the 1950 Notes
                     constitute an agreement between Chile and Bolivia is set out in para-
                     graphs 116 and 117 of the Judgment as follows :
                            “116. The Court observes that under Article 2, paragraph (1) (a),
                          of the Vienna Convention, a treaty may be ‘embodied . . . in two or
                          more related instruments’. According to customary international law
                          as reflected in Article 13 of the Vienna Convention, the existence of
                          the States’ consent to be bound by a treaty constituted by instruments

                     78




5 CIJ1150.indb 152                                                                                 22/05/19 10:55

                     582 	    obligation to negotiate access (diss. op. robinson)

                          exchanged between them requires either that ‘[t]he instruments pro-
                          vide that their exchange shall have that effect’ or that ‘[i]t is otherwise
                          established that those States were agreed that the exchange of instru-
                          ments should have that effect’. The first condition cannot be met,
                          because nothing has been specified in the exchange of Notes about its
                          effect. Furthermore, Bolivia has not provided the Court with ade-
                          quate evidence that the alternative condition has been fulfilled.
                             117. The Court further observes that the exchange of Notes of 1 and
                          20 June 1950 does not follow the practice usually adopted when an
                          international agreement is concluded through an exchange of related
                          instruments. According to that practice, a State proposes in a note to
                          another State that an agreement be concluded following a certain text
                          and the latter State answers with a note that reproduces an identical
                          text and indicates its acceptance of that text. Other forms of exchange
                          of instruments may also be used to conclude an international agree-
                          ment. However, the Notes exchanged between Bolivia and Chile in
                          June 1950 do not contain the same wording nor do they reflect an
                          identical position, in particular with regard to the crucial issue of
                          negotiations concerning Bolivia’s sovereign access to the Pacific Ocean.
                          The exchange of Notes cannot therefore be considered an interna-
                          tional agreement.”
                        39. Before addressing the majority’s approach to this question, one
                     cannot help but observe that the majority have failed to carry out any
                     meaningful examination of the content of the Notes and the “particular
                     circumstances” or context in which they were drawn up in order to deter-
                     mine whether the Notes constitute a treaty within the meaning of Arti-
                     cle 2 (1) (a) of the VCLT. This failure is the more telling in light of the
                     majority’s finding in paragraph 91 of the Judgment that “for there to be
                     an obligation to negotiate on the basis of an agreement, the terms used by
                     the parties, the subject‑matter and the conditions of the negotiations must
                     demonstrate an intention of the parties to be legally bound”. The major-
                     ity are content to adopt instead the somewhat artificial and formalistic
                     approach of dismissing the Notes on the basis that they do not meet the
                     requirements of Article 13 of the VCLT for the expression of consent to
                     be bound by a treaty, when the real question is whether the Notes taken
                     together, meet the requirements for a treaty within the terms of Arti-
                     cle 2 (1) (a) of the VCLT.


                        40. In characterizing the Bolivian Note of 1 June 1950 and the Chilean
                     Note of 20 June 1950 as an “exchange of Notes”, apparently the majority
                     have relied on this description of the Notes, principally by Bolivia. While
                     Chile sometimes uses the term “exchange of notes” for example, in its
                     Counter-­Memorial, it is observed that in its Counter-­Memorial it some-
                     times speaks more simply of “diplomatic notes”. It is on this very uncer-
                     tain basis that the majority proceed to examine the two Notes as an

                     79




5 CIJ1150.indb 154                                                                                      22/05/19 10:55

                     583 	    obligation to negotiate access (diss. op. robinson)

                     exchange of Notes under Article 13 of the VCLT. The Court, of course,
                     is not bound by the Parties’ description of the Notes, and in any event,
                     the position taken in this opinion is that the Court was obliged to deter-
                     mine whether the two Notes when taken together constitute a treaty
                     within the definition of Article 2 (1) (a) of the VCLT. In that regard the
                     nomenclature “the 1950 diplomatic notes”, used sometimes by Chile is
                     more apposite.


                        41. The first comment on paragraphs 116 and 117, in which the Court
                     sets out its reasoning for concluding that the 1950 Notes do not constitute
                     a treaty, must be that the citation of Article 2 (1) (a) of the VCLT omits
                     the most important element in the definition of a treaty, that is, the agree-
                     ment must be “governed by international law” which, as has already been
                     mentioned, refers to “the intention to create obligations and rights” under
                     international law. But perhaps this omission should not come as a sur-
                     prise since the majority have not carried out any meaningful examination
                     of the text of the Notes or the “particular circumstances” or context in
                     which they were made in order to isolate this intention.


                        42. The majority have obviously been misled by the nomenclature
                     “exchange of Notes” used at times by the Parties and, in so doing, have
                     failed to follow the consistent jurisprudence of the Court that, in matters
                     of this kind, substance prevails over form. This point has already been
                     made in reference to Aegean Sea Continental Shelf and Temple of Preah
                     Vihear. In this case the Parties have used the form of two instruments, the
                     Notes of 1 and 20 June 1950 to reflect their intention to be legally bound.
                     This approach is wholly consistent with the definition of a treaty in Arti-
                     cle 2 (1) (a) of the VCLT. What the majority have done is to artificially
                     attempt to fit the two Notes in a box called “exchange of Notes” and then
                     for various r­ easons find that they do not fit into that box. Had they tried
                     to fit the Notes into a box called “treaty”, they would have found that the
                     fit was better.


                        43. The majority’s approach confuses genus with species. The genus of
                     treaties has several species including joint communiqués, memoranda of
                     understanding, exchange of Notes and any other instrument between
                     States evidencing an intention to be bound under international law. If the
                     two Notes do not meet the requirements for the species called an exchange
                     of instruments, the Court is duty bound to enquire whether they nonethe-
                     less fall within the definition of the genus of a treaty, because they evi-
                     dence the intention to be bound under international law. The Court is not
                     bound by any of the Parties’ description of the two Notes as an exchange
                     of instruments and should not act as a rubber stamp of any such descrip-
                     tion.

                     80




5 CIJ1150.indb 156                                                                                   22/05/19 10:55

                     584 	    obligation to negotiate access (diss. op. robinson)

                        44. It is useful to look at how two diplomatic Notes could constitute a
                     treaty within the meaning of Article 2 (1) (a) of the VCLT, even though
                     lacking the linguistic identity which paragraphs 116 and 117 of the Judg-
                     ment identify as a usual feature of an exchange of Notes. Paragraph 38 of
                     the Judgment refers to a Note of 12 February 1923 from the Minister
                     Plenipotentiary of Bolivia in Chile to the Chilean Minister for Foreign
                     Affairs proposing the revision of the 1904 Treaty. Paragraph 39 of the
                     Judgment refers to a Note of 22 February 1923 from the Minister for
                     Foreign Affairs of Chile to the Minister Plenipotentiary of Bolivia in
                     Chile in which Chile rejected that proposal. If Chile had accepted the
                     proposal, albeit in different language from the Bolivian proposal, the two
                     Notes taken together could have constituted an international agreement,
                     if there was the requisite intent to be legally bound. The point is that lin-
                     guistic identity in the two Notes is not determinative in the making of an
                     agreement that falls within the terms of Article 2 (1) (a) of the VCLT.
                     What is important is substantial identity between the Parties as to con-
                     tent, evidencing a mutuality of commitment, sufficient to establish the
                     intention to be legally bound under international law.




                        45. There is no rule of international law that for two related Notes,
                     such as those communicated between Bolivia and Chile, to constitute a
                     treaty they must be in the form of an exchange of Notes. The majority
                     come close to acknowledging in paragraphs 116 and 117 this simple fact
                     in their finding that the Notes do not follow the form “usually adopted . . .
                     [in] an exchange of related instruments” and also by accepting that “[o]ther
                     forms of exchange of instruments may [be envisaged]”. But if that is so, it
                     cannot be decisive for the determination of the treaty status of the Notes
                     that they lack the customary elements of an exchange of instruments. For
                     it is well known that an international agreement may be concluded
                     through a myriad of forms other than an exchange of instruments. The
                     Court’s judicial task therefore is not to determine whether the two Notes
                     constitute an exchange of instruments, but rather, to ascertain through an
                     examination of the content of the Notes, the “particular circumstances”
                     or context in which they were drawn up, whether when taken together
                     they constitute a treaty within the meaning of Article 2 (1) (a) of
                     the VCLT.


                       46. The relevant area of enquiry is not whether the Notes have or do
                     not have the features of a traditionally worded exchange of Notes. The
                     act of exchange is not the key factor in determining whether the Notes
                     constitute a treaty. It is, rather, whether Bolivia’s proposing Note of
                     1 June 1950 and Chile’s responding Note of 20 June constitute an agree-
                     ment within the terms of the definition of a treaty in Article 2 (1) (a) of

                     81




5 CIJ1150.indb 158                                                                                   22/05/19 10:55

                     585 	    obligation to negotiate access (diss. op. robinson)

                     the VCLT. It is wholly artificial to construct an approach on the basis
                     that literal linguistic identity between the two Notes is required if they are
                     to constitute a treaty.

                       47. Moreover, even if, arguendo, it is correct to adopt the approach
                     taken by the majority of examining the Notes through the lens of an
                     exchange of instruments, there is no basis for the conclusion that the
                     Notes do not reflect the State’s consent to be bound under Article 13 of
                     the VCLT. Article 13 provides :

                            “The consent of States to be bound by a treaty constituted by
                          instruments exchanged between them is expressed by that exchange
                          when :
                          (a) The instruments provide that their exchange shall have that effect ;
                              or
                          (b) It is otherwise established that those States were agreed that the
                              exchange of instruments shall have that effect.”
                     It is not difficult to agree that the requirement of Article 13 (a) of the
                     VCLT is not met since the two Notes do not provide that their exchange
                     has the effect of expressing the Parties’ consent to be bound by the Notes.
                     But the requirement of Article 13 (b) would certainly be met because, on
                     the basis of the hypothesis of an exchange of Notes, there is an abun-
                     dance of evidence arising from the “particular circumstances” or context
                     in which they were drawn up, from which it could be inferred that the
                     Parties were agreed that the exchange of instruments would have the
                     effect of expressing the Parties’ consent to be bound by the Notes. Some
                     of these inferential indicia are set out in paragraph 32 above and it would
                     have been perfectly appropriate for the Court to draw that inference. Out
                     of an abundance of caution it is again stressed that the reasoning in
                     this paragraph proceeds on the basis that the approach taken by the
                     majority to view the Notes as an exchange of instruments is correct. As is
                     stated in the very first sentence of this paragraph the reasoning proceeds
                     arguendo.

                       48. Proper analysis reveals that but for the failure of Bolivia to
                     accept Chile’s counter-­   proposal of compensation of a non-­     territorial
                     character, the Notes of 1 and 20 June 1950 would, on the basis of the
                     analysis in paragraphs 32‑37 of this opinion, constitute a treaty within
                     the terms of the definition in Article 2 (1) (a) of the VCLT, since B
                                                                                         ­ olivia’s
                     acceptance of the counter-­proposal would have created a mutuality of
                     commitment sufficient to reflect Chile’s intention to be legally bound
                     under international law to negotiate Bolivia’s sovereign access to the
                     Pacific. Note that the definition of a treaty in Article 2 (1) (a) of the
                     VCLT does not confine treaties to a single instrument ; it includes agree-
                     ments set out in “two or more related instruments”. Bolivia’s Note of
                     1 June 1950 and Chile’s Note of 20 June 1950 qualify as two related

                     82




5 CIJ1150.indb 160                                                                                    22/05/19 10:55

                     586 	    obligation to negotiate access (diss. op. robinson)

                     instruments which, had Bolivia accepted Chile’s counter-­proposal, would
                     have constituted a treaty.


                        49. Paragraph 118 is one of several conclusory statements made in the
                     Judgment without any supporting reasoning. It reads: “In any event
                     Chile’s Note . . . conveys Chile’s willingness to enter into direct negotia-
                     tions, but one cannot infer from it Chile’s acceptance of an obligation to
                     negotiate Bolivia’s sovereign access to the sea.” Here there is an assertion
                     without any supporting reasoning as to why Chile’s Note does not convey
                     its acceptance of an obligation to negotiate. It will be recalled that the
                     point has been made that the majority have not carried out any examina-
                     tion of the text of the Notes or the “particular circumstances” or context
                     in which they were drawn up.
                        50. In sum, the majority are correct in their conclusion that the two
                     Notes do not constitute a Treaty, but on the basis of reasoning that is
                     flawed. The 1950 Diplomatic Notes do not constitute a treaty, not because
                     they do not meet the requirements for a traditional exchange of Notes,
                     but more simply because Bolivia’s non-­acceptance of Chile’s counter-­
                     proposal leaves the Notes without an essential ingredient for treaty mak-
                     ing, that is, consensus ad idem or a mutuality of commitment between the
                     Parties as to the content of their obligation.

                         51. Finally, it is observed that the approach taken by the majority of
                     rejecting the two Notes as an exchange of Notes on the basis of Article 13
                     of the VCLT was not a point argued by the Parties. The Court is, of
                     course, free to arrive at its findings on legal bases not argued by the
                     ­Parties, but one cannot help but think that the Court would have profited
                      from the views of the Parties on such a consequential determination.



                               1961 Trucco Memorandum and Bolivia’s Response

                        52. The pleadings do not disclose any discussion or negotiations on the
                     question of Bolivia’s sovereign access to the Pacific between the Parties in
                     the period from 1950 to 1961.
                        53. The opinion now proceeds to an analysis of the Trucco Memoran-
                     dum and Bolivia’s response to show how their content and the “particu-
                     lar circumstances” or context in which those instruments were made
                     inescapably shows that the Parties intended to create an obligation on the
                     part of Chile to negotiate Bolivia’s sovereign access to the Pacific. More
                     specifically, the analysis will show how Chile’s expression of a willingness
                     to negotiate Bolivia’s sovereign access to the Pacific takes on the charac-
                     ter of a binding legal obligation.
                        54. On 10 July 1961 Manuel Trucco, Chile’s Ambassador to Bolivia,
                     addressed a memorandum from his Embassy to the Bolivian Minister for

                     83




5 CIJ1150.indb 162                                                                                  22/05/19 10:55

                     587 	    obligation to negotiate access (diss. op. robinson)

                     Foreign Affairs. Ambassador Trucco is the very same Chilean official
                     who was so prominently involved in the 1950 Diplomatic Notes. He
                     therefore not only had ample knowledge of the history of the negotia-
                     tions, but more importantly, would have been predisposed to ensure that
                     this new diplomatic discourse was marked by the same empathy, dyna-
                     mism and energy that had characterized the earlier initiative. In the very
                     first paragraph Chile states emphatically that it “has always been open . . .
                     to study, in direct dealings with Bolivia, the possibility of satisfying its
                     aspirations and the interests of Chile” and that it would “always reject the
                     resort, by Bolivia, to organizations which are not competent to solve a
                     matter which is already settled by Treaty and could only be modified by
                     direct negotiations between the parties”.


                        55. There are three points to be made on this paragraph. First, the use
                     of the phrase “has always” confirms Chile’s intention to negotiate, not
                     only at the time of the Trucco Memorandum in 1961 but, importantly, as
                     will be seen, at the time of the 1950 exchange of Notes. Second, in stating
                     that it would always reject resorting to forums outside of direct negotia-
                     tions, Chile emphasized the importance it attached to direct negotiations
                     exclusively between the Parties. Here again, as in 1950, the background to
                     the reference to “direct negotiations” is Chile’s sensitivity to the involve-
                     ment of international or regional bodies in the consideration of the ques-
                     tion of Bolivia’s sovereign access to the Pacific. In fact, the sending of the
                     memorandum by Ambassador Trucco was prompted by the information
                     Chile received that Bolivia intended “to raise the issue of its access to the
                     Pacific Ocean during the Inter-­American conference which was to take
                     place later that year [1961] in Quito, Ecuador” (see Judgment, para. 55).
                     Third, Chile’s reliance on the legal situation created by the 1904 Treaty is
                     not inconsistent with the obligation to negotiate. The Parties recognized
                     that negotiations were the sine qua non for a change of the legal situation
                     established by that Treaty.


                        56. In the second paragraph Ambassador Trucco indicates that
                     Chile’s Note of 20 June 1950 is “clear evidence” of that willingness and
                     then recites the exact language of his Ministry’s 1950 Note — [Chile] “is
                     open formally [to] enter into a direct negotiation aimed at searching for a
                     formula that could make it possible to give Bolivia its own sovereign
                     access to the Pacific Ocean, and for Chile to obtain compensation of a
                     non-­territorial character which effectively takes into account its inter-
                     ests”. There are four points to be made on this paragraph. First, by
                     explicitly referring to the 1950 Note, the Chilean Note embraces and
                     builds on the new energy that had been injected into the talks by that
                     Note. Second, the context or “the particular circumstances” in which the
                     words “open to” were used indicates that they connote a binding under-
                     taking. That context or “the particular circumstances” is the same as that

                     84




5 CIJ1150.indb 164                                                                                    22/05/19 10:55

                     588 	          obligation to negotiate access (diss. op. robinson)

                     in which the word “willing” was used in 1950, (see paragraph 32 above),
                     that is, the length of time that had elapsed since the War of the Pacific,
                     78 years, and the Treaty of Peace and Amity, 57 years ; frustration with
                     the failure of political dialogue to resolve the problem of Bolivia’s access
                     to the Pacific and the resolve of Bolivia and Chile to elevate the talks to a
                     different level, as evidenced by their joint decision on the formal initiation
                     of negotiations. Third, there is a specificity in the language indicating the
                     object of the negotiations, a formula that would enable Bolivia to have
                     sovereign access to the Pacific and for Chile to be given compensation of
                     a non-­territorial character. By the inclusion of the phrase “has always
                     been open”, Chile must be seen as reminding Bolivia that it (Chile) had
                     made a similar proposal before in 1950, and that Bolivia’s non-­response
                     was the reason why a binding agreement had not been reached. In a real
                     sense, Chile was throwing out a challenge to Bolivia to accept the pro-
                     posal to which it had not responded in 1950. When subsequently Bolivia
                     accepts Chile’s proposal the deal would have been made and the pact
                     sealed. Fourth, by the use of the phrase, “sovereign access to the Pacific”,
                     the Parties reaffirmed the sea change that had occurred when it was used
                     for the first time in the 1950 Notes, obviously indicating Chile’s willing-
                     ness to cede territory for the purpose of giving Bolivia’s sovereign access
                     to the Pacific.


                        57. The Bolivian response to the Trucco Memorandum is instructive.
                     On 9 February 1962 the Bolivian Ministry of Foreign Affairs sent a mem-
                     orandum responding to the Trucco Memorandum of 1961.
                        58. In the first paragraph Bolivia indicates that it has “carefully consi­
                     dered” the Trucco Memorandum.
                        59. The second paragraph of the Memorandum refers to Chile’s Note
                     of 20 June 1950, indicating its willingness to enter into a negotiation con-
                     cerning Bolivia’s sovereign access to the Pacific and for Chile to obtain
                     compensation of a non-­territorial character.
                        60. In the third paragraph, Bolivia states that it “took note of Chile’s
                     point of view with regard to the inconvenience of going, in this issue, to
                     international organisms [organizations] which are not competent, in case
                     there is concurrence of criteria to overcome the current situation through
                     a direct agreement of the parties” 16. The significance of this statement is
                     that it indicates a level of commitment on the part of Bolivia to respond
                     to concerns expressed by Chile (vide the first paragraph of Chile’s Note)
                     in order to reach an agreement. The background to this paragraph (see
                     paragraph 54 above) illustrates the significance of the position taken by
                     Bolivia on the question of direct negotiations. It will be recalled that it
                     was information received by Chile that Bolivia intended to take the mat-
                     ter to the Inter-­American Summit in Quito, Ecuador that prompted Chile
                     to send through Ambassador Trucco a memorandum indicating its will-
                          16   Memorial of Bolivia, Vol. II, Part I, Ann. 25, p. 121.

                     85




5 CIJ1150.indb 166                                                                                    22/05/19 10:55

                     589 	    obligation to negotiate access (diss. op. robinson)

                     ingness to negotiate Bolivia’s sovereign access to the Pacific. In this para-
                     graph, as well as the fourth, Bolivia demonstrates its willingness to be
                     sensitive to Chile’s concerns about recourse to the regional body by
                     Bolivia. This element of “give and take” is the quintessence of treaty-­
                     making negotiations.


                        61. The fourth paragraph is also indicative of the kind of commitment
                     that provides the foundation for treaty obligations. In that paragraph,
                     Bolivia indicates that it is willing to initiate “direct negotiations” to sat-
                     isfy its need for sovereign access to the Pacific Ocean on the basis of com-
                     pensation of a non-­territorial character for Chile. Bolivia’s non-­response
                     to Chile’s 1950 Note requesting compensation must be taken as a rejec-
                     tion of that proposal. That Bolivia was prepared 12 years later to reverse
                     that position is a clear indication of the extent to which it was prepared
                     to compromise to gain sovereign access to the Pacific. Such far-­reaching
                     and consequential undertakings are not consistent with mere diplomatic
                     political aspirations. On the contrary, they bear the stamp of treaty nego-
                     tiations and treaty making. It would not have made sense for Bolivia to
                     make such a huge compromise regarding compensation to gain sovereign
                     access to the Pacific, if the Parties were not satisfied that they were
                     involved in undertaking legally binding obligations. The acceptance by
                     Bolivia of negotiations on the basis of compensation means that the deal
                     was made and the pact concluded. The transition from informal political
                     talks to binding legal obligations is directly attributable to the new energy
                     and dynamism instilled in the talks by the 1950 Notes and embraced by
                     the Parties in 1961.


                        62. There is a symbiotic relationship between the 1950 Notes on the
                     one hand and the 1961 Trucco Memorandum and Bolivia’s response on
                     the other. The failure of the 1950 Notes to achieve the status of a treaty
                     explains the success of the Trucco Memorandum and Bolivia’s response
                     in achieving that status. Similarly, the success of the Trucco Memoran-
                     dum and Bolivia’s response in achieving the status of a treaty explains the
                     failure of the 1950 Notes to achieve that status. The missing treaty link in
                     the 1950 Notes, that is, the non-­acceptance by Bolivia of Chile’s counter-­
                     proposal, was supplied in 1962 by Bolivia’s acceptance of that proposal.
                     The intention of the Parties to be legally bound by the Trucco Memo­
                     randum and Bolivia’s response is illustrated, inter alia, by the following
                     factors :
                      (i) The stress placed by both Parties on the formality of the negotia-
                          tions.
                     (ii) The identification by the Parties of a clear object for the negotia-
                          tions, that is, the search for a formula that would give Bolivia sover-
                          eign access to the Pacific.

                     86




5 CIJ1150.indb 168                                                                                    22/05/19 10:55

                     590 	    obligation to negotiate access (diss. op. robinson)

                     (iii) The commitment of the Parties to “direct negotiations”, that is,
                           negotiations that would not involve international or regional bodies.
                           
                     (iv) The embrace of the loaded phrase “sovereign access”, used for the
                           first time in the 1950 Notes, indicating that Chile was considering
                           cession of territory to Bolivia for that purpose.
                      (v) With Bolivia’s acceptance of Chile’s insistence on compensation of a
                           non-­territorial character, the Parties were agreed on the most impor-
                           tant element of the negotiations, namely, the search for a formula
                           that would give Bolivia sovereign access to the Pacific in return for
                           compensation of a non-­territorial character for Chile.

                        63. Ambassador Trucco prepared this Memorandum on instructions
                     from the Chilean Ministry of Foreign Affairs. There is no merit in Chile’s
                     submission that the Trucco Memorandum was, in their words, only an
                     “Aide Memoire”. In the first place, it is by no means clear that the Trucco
                     Memorandum was in fact an aide-­mémoire. Secondly, the contention is
                     not that the Trucco Memorandum constitutes a treaty. It is rather that
                     the Memorandum — which is in fact a diplomatic Note — and Boliv-
                     ia’s response — also a diplomatic Note — constitute an agreement
                     between the Parties to negotiate sovereign access. Moreover, the Court
                     has made it clear that the form an agreement takes is irrelevant to the
                     determination whether it establishes binding legal obligations. The lan-
                     guage of the Memorandum and that of Bolivia’s response indicate that
                     the Parties intended to be bound.
                        64. It is surprising that the majority spend so little time by way of ana­
                     lysis on the Trucco Memorandum and, in fact none on the Bolivian
                     response. This approach is so astonishing that citation of the single rele-
                     vant paragraph is warranted. Paragraph 119 states :
                            “The Court observes that the Trucco Memorandum, which was not
                          formally addressed to Bolivia but was handed over to its authorities,
                          cannot be regarded only as an internal document. However, by
                          repeating certain statements made in the Note of 20 June 1950 this
                          memorandum does not create or reaffirm any obligation to negotiate
                          Bolivia’s sovereign access to the Pacific Ocean.”
                        65. Noticeably, there is in the majority’s analysis not a single word
                     about the Bolivian response to the Trucco Memorandum. There is how-
                     ever a very brief reference to it in the historical segment of the Judgment
                     at paragraph 56.
                        66. In the majority’s view therefore the Trucco Memorandum does not
                     warrant more by way of analysis than this single paragraph, the second
                     sentence of which is a misreading of the significance of the memorandum
                     and the Bolivian response. Of course, the memorandum renews Chile’s
                     call for compensation of a non-­territorial character, made in its 1950 Note.
                     But the failure to examine Bolivia’s response results in the majority disre-

                     87




5 CIJ1150.indb 170                                                                                   22/05/19 10:55

                     591 	    obligation to negotiate access (diss. op. robinson)

                     garding the brand new element in the negotiations between the Parties,
                     namely Bolivia’s acceptance of the requirement for compensation, and
                     the potential that that response had for creating a binding legal obliga-
                     tion on the part of Chile to negotiate Bolivia’s sovereign access to the
                     Pacific. This new element is the missing treaty ingredient in the 1950 Notes.
                     It is clear that the Trucco Memorandum cannot be read on its own. It
                     must be read together with Bolivia’s response. Bolivia relied on both doc-
                     uments, which are really two diplomatic Notes. When they are read
                     together against the background of the 1950 Notes it becomes clear that
                     the Parties were operating on the basis of a quid pro quo — Chile’s agree-
                     ment to negotiate Bolivia’s sovereign access to the Pacific in exchange for
                     compensation of a non‑territorial character. This kind of quid pro quo is
                     at the heart of treaty making between sovereign States.


                        67. In light of the foregoing, the Trucco Memorandum of 10 July 1961
                     and the Bolivian response of 9 February 1962 are two related instru-
                     ments, wherein the Parties have signified their intention to be legally
                     bound and therefore constitute a treaty within the terms of Arti-
                     cle 2 (1) (a) of the VCLT ; more specifically they constitute two instru-
                     ments in which Chile has undertaken a legal obligation to negotiate
                     Bolivia’s sovereign access to the Pacific.
                        68. Following the Trucco Memorandum and Bolivia’s response, on
                     April 1962 Bolivia severed diplomatic relations with Chile on account of
                     its use of the River Lauca.


                                            The Charaña Declarations

                        69. The first Joint Declaration on 8 February 1975, by which the Par-
                     ties resumed diplomatic relations, indicates that the two countries have
                     decided “to continue the dialogue [although it does not appear that any
                     real negotiations began before the Charaña process] . . . to search for for-
                     mulas to solve the vital issues that both countries face, such as the land-
                     locked situation that affects Bolivia, taking into account the mutual
                     interests and aspirations of the Bolivian and Chilean peoples” (see Judg-
                     ment, para. 120). This declaration was published in Chile’s Ministry of
                     Foreign Affairs Treaty Series, and one would be forgiven for concluding
                     that this was an indication that Chile considered it to be a treaty. How-
                     ever, Chile’s response is that its Treaty Series consists of various instru-
                     ments including documents which are not treaties. Presumptively, one
                     may conclude that Chile considered the declaration to be a treaty. But
                     ultimately it is for the Court to determine whether, based on its terms and
                     the context or particular circumstances in which it was made, the declara-
                     tion established an obligation to negotiate sovereign access to the
                     Pacific Ocean. This declaration certainly established an obligation to
                     negotiate sovereign access to the Pacific. A specific object is identified for

                     88




5 CIJ1150.indb 172                                                                                    22/05/19 10:55

                     592 	    obligation to negotiate access (diss. op. robinson)

                     the negotiations, namely, the resolution of issues such as Bolivia’s land-
                     locked situation. Bearing in mind the history of negotiations between the
                     two countries, it is entirely reasonable to conclude that the reference to
                     Bolivia’s landlocked situation was a reference to the question of Bolivia’s
                     sovereign access to the Pacific. It also becomes clear from that history
                     that the phrase “continuing the dialogue” means continuing the negotia-
                     tions. The binding character of the 1975 Declaration is wholly consistent
                     with the binding character of the Trucco Memorandum and Boliv-
                     ia’s response. The Joint Declaration of 1977 places beyond doubt the con-
                     clusion that the 1975 Declaration related to negotiations in respect of
                     Bolivia’s sovereign access to the Pacific. Another important feature of the
                     discussion is that through the 1975 Declaration the two Presidents decided
                     to normalize relations between their two countries.

                        70. In the Joint Declaration of 10 June 1977 made in Santiago, the
                     Foreign Ministers of both countries emphasized that the dialogue estab-
                     lished through the 1975 Charaña Declaration reflected the desire of both
                     countries to strengthen their relationship “by seeking concrete solutions
                     to their respective problems, especially with regard to Bolivia’s land-
                     locked situation” (see Judgment, para. 68). The declaration goes on to
                     recall that in that spirit “they initiated negotiations aimed at finding an
                     effective solution that allows Bolivia to count on a free and sovereign
                     outlet to the Pacific Ocean”. This declaration in substance reiterates the
                     commitments entered into in 1975.
                        71. The two declarations of 1975 and 1977 must obviously be read
                     together. In these two declarations we have the necessary foundation for
                     a consensual instrument expressing an obligation to negotiate Bolivia’s
                     sovereign access to the Pacific. The importance of the words in the first
                     declaration “have decided” — typical treaty-­making language — should
                     not be overlooked. Chile argues that “resuelto” in the original Spanish
                     text, is better translated as “have resolved”. It makes no difference
                     whether it is translated as “have resolved” or “have decided”, because in
                     either case what we have is a decision reflecting the intention to establish
                     an obligation. Chile points out that had the Parties wished to use the
                     language of “decision” they would have used “decidido”. On the other
                     hand, Bolivia makes a valid point that the formulation used for the deci-
                     sion to resume diplomatic relations between the two countries in the same
                     document and in the same year is the word “resuelto”.

                       72. In what has been called the Charaña process — commencing in
                     1975 after the first Charaña Declaration and ending in 1978 — Bolivia
                     put forward two proposals in August and December 1975. Bolivia says
                     that in December 1975 the Chilean Foreign Minister orally expressed
                     Chile’s willingness to cede a corridor of territory to Bolivia and that
                     Bolivia accepted this within a few days. In a 19 December 1975 commu-
                     nication, Chile set out its terms for the negotiations which included the
                     cession of a strip of territory to Bolivia in exchange for territorial com-

                     89




5 CIJ1150.indb 174                                                                                  22/05/19 10:55

                     593 	    obligation to negotiate access (diss. op. robinson)

                     pensation. It then invoked the 1929 Treaty of Lima and its Supplemen-
                     tary Protocol and sought Peru’s consent. Peru replied setting out its own
                     terms which included as a condition tripartite sovereignty. According to
                     Bolivia, Chile’s rejection of that proposal complicated the negotiations.




                                      Chile’s Argument on Incompatibility

                        73. Chile argued that if the Charaña Declaration creates an obligation
                     to negotiate sovereign access to the Pacific Ocean it is, by virtue of Arti-
                     cle 59 of the VCLT, incompatible with the 1950 Notes and hence it would
                     be terminated. Chile contends that the incompatibility arises because,
                     whereas the Charaña Declaration speaks of territorial compensation, the
                     1950 Notes addresses non-­      territorial compensation. There are two
                     answers to that contention. In the first place, this opinion has not con-
                     cluded that the 1950 Notes constitute an agreement, for the reason that
                     Bolivia did not accept Chile’s requirement of non-­territorial compensa-
                     tion. What has been concluded is that the Trucco Memorandum and the
                     Bolivian response thereto established an obligation to negotiate sovereign
                     access to the Pacific and that the 1950 Notes provide a foundation for
                     that conclusion. Consequently, the earlier instrument on which Chile
                     relies, namely, the 1950 Notes, does not, in the view of this opinion, con-
                     stitute a treaty and therefore a question of its incompatibility with a later
                     treaty does not arise. Second, the later treaty on which Chile relies — that
                     is, the Charaña Declarations — does not include as an element Chile’s
                     requirement of territorial compensation. That element was introduced in
                     the Charaña process as a proposal by Chile. Chile’s argument therefore
                     fails because it is unable to pinpoint any later agreement between the Par-
                     ties that includes territorial compensation as a precondition for Bolivia’s
                     sovereign access to the Pacific.




                            The Content and Scope of the Obligation Incurred
                      by Chile under the Trucco Memorandum and Bolivia’s Response
                        and the 1975 and 1977 Charaña Declarations to Negotiate
                                            Sovereign Access

                       74. This opinion has found that the Trucco Memorandum along with
                     Bolivia’s response and the Charaña Declarations establish an obligation
                     on the part of Chile to negotiate Bolivia’s sovereign access to the Pacific.
                     The content and scope of the obligation incurred by Chile must be deter-
                     mined on the basis of the evidence before the Court. It is therefore neces-

                     90




5 CIJ1150.indb 176                                                                                   22/05/19 10:55

                     594 	      obligation to negotiate access (diss. op. robinson)

                     sary to examine closely the language of the two instruments which
                     establish Chile’s obligation to negotiate sovereign access for Bolivia to
                     the Pacific.
                        75. By the Trucco Memorandum Bolivia and Chile agreed to “for-
                     mally enter into direct negotiations” “aimed at finding a formula that will
                     make it possible to give Bolivia a sovereign access to the Pacific Ocean of
                     its own”. This obligation is specific in declaring the intent of the Parties
                     to enter into formal negotiations. It is also specific in identifying as the
                     object of the negotiations finding a formula that could give Bolivia sover-
                     eign access to the Pacific Ocean.

                       76. By the Charaña Declarations, Chile was obliged to negotiate to
                     resolve issues, including the landlocked situation affecting Bolivia, and
                     more specifically to negotiate “[to find] an effective solution that allows
                     Bolivia to count on a free and sovereign outlet to the Pacific Ocean” (see
                     Judgment, para. 68). This obligation is even clearer than that of the
                     Trucco Memorandum and the Bolivian response.

                       77. Both the Trucco Memorandum and the Bolivian response as well as
                     the Charaña Declarations show the commitment of the Parties to finding
                     a strategy through negotiations that would produce the result sought by
                     Bolivia : sovereign access to the Pacific. But it is not any strategy, any
                     formula or any solution that the Parties desire; in the case of the Trucco
                     Memorandum, it is one that “could make it possible” for Bolivia to have
                     a sovereign access to the Pacific; in the case of the declarations it is one
                     that “allows Bolivia to count on a free and sovereign outlet to the
                     Pacific Ocean”. Hence the Parties stress the importance of the efficacy
                     and reliability of the strategy to achieve the result of giving Bolivia a sov-
                     ereign access to the Pacific. Consequently, the obligation incurred by
                     Chile is to negotiate directly with Bolivia to find a formula or solution
                     that will enable Bolivia to have sovereign access to the Pacific.



                                         Obligations of Conduct and Result

                        78. A criticism of the classification of obligations into obligations of
                     conduct and obligations of result is that it may not embrace the full range
                     of obligations undertaken by States in their relationships. Classifications
                     are constrictive and tend to oversimplify complex issues. The Interna-
                     tional Law Commission itself indicated that, although the distinction may
                     be useful in determining when a breach of an international obligation
                     takes place, it is not “exclusive” 17. The classification is only an aid in

                        17 Draft Articles on Responsibility of States for Internationally Wrongful Acts, with

                     commentaries, Yearbook of the International Law Commission, 2001, Vol. II (Part Two),
                     p. 56, para. 11.

                     91




5 CIJ1150.indb 178                                                                                              22/05/19 10:55

                     595 	     obligation to negotiate access (diss. op. robinson)

                     determining the breach of an international obligation. The better
                     approach is more simply to identify as accurately as possible the precise
                     obligation incurred by a State as a result of its conduct, and then deter-
                     mine whether that obligation has been breached.

                        79. We have seen that the obligation incurred by Chile is to negotiate
                     directly with Bolivia to find a formula or solution that will enable Bolivia
                     to have sovereign access to the Pacific. The Court must determine whether
                     Chile has breached that obligation. The obligation is to achieve the pre-
                     cise result of finding a formula or solution that will enable Bolivia to have
                     sovereign access to the Pacific, by adopting a particular course of con-
                     duct, namely, the pursuit of direct negotiations between the Parties.

                        80. Therefore the Court should have granted a declaration to Bolivia
                     that Chile is obliged to negotiate directly with Bolivia to find a formula or
                     solution that will enable Bolivia to have sovereign access to the Pacific. If
                     the obligation in that declaration is not as far-­reaching as the declaration
                     sought by Bolivia — an obligation to negotiate with Bolivia in order to
                     reach an agreement granting Bolivia a fully sovereign access to the
                     Pacific — the Court is nonetheless empowered to grant it. As the Court
                     said in Libya v. Malta, “[t]he Court must not exceed the jurisdiction con-
                     ferred upon it by the Parties, but it must also exercise that jurisdiction to
                     its full[est] extent” 18.


                          Have the Obligations to Negotiate Bolivia’s Sovereign Access
                           to the Pacific on the Basis of (a) The Trucco Memorandum
                           and Bolivia’s Response and (b) The 1975 and 1977 Charaña
                                         Declarations Been Discharged ?

                           The Question of the Discharge of the Obligation under the Trucco
                                         Memorandum and Bolivia’s Response
                          81. Neither the exchanges between the Parties in the period between
                     the first Charaña Declaration and the rejection by Chile of Peru’s
                     ­proposal to create an area of tripartite sovereignty in 1978 (“the Charaña
                      process”) nor any other exchanges thereafter, establish a comparable,
                      binding legal agreement to negotiate Bolivia’s sovereign access to the
                      Pacific. However, these exchanges are examined to evaluate whether such
                      communications between the Parties were sufficient to discharge the
                      ­obligation undertaken by Chile to negotiate Bolivia’s sovereign access to
                       the Pacific Ocean under (a) the Trucco Memorandum and the
                       ­Bolivian response and (b) the 1975 and 1977 Charaña Declarations.

                        18 Continental Shelf (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985,

                     p. 23, para. 19.

                     92




5 CIJ1150.indb 180                                                                                            22/05/19 10:55

                     596 	     obligation to negotiate access (diss. op. robinson)

                        82. The 1975 and 1977 Joint Declarations did not discharge the obliga-
                     tion undertaken by Chile under the Trucco Memorandum and Boliv-
                     ia’s response as the declarations contained merely a reaffirmation of the
                     obligation to negotiate under the Trucco Memorandum and Bolivia’s
                     response. However, the Parties did not attempt to find a formula that
                     would enable Bolivia to have sovereign access to the Pacific.
                        83. In the Charaña process, Chile made it clear that it was not pre-
                     pared to cede any territory that would interrupt its territorial continuity.
                     It is recalled that the Court has held that if negotiations are to be mean-
                     ingful, a party should not insist upon its own position without any con-
                     templation of modification.
                        84. Following the failure of the Charaña process, Bolivia severed dip-
                     lomatic relations with Chile. This event had no effect on the obligation to
                     negotiate which was established by the 1961 Trucco Memorandum along
                     with Bolivia’s response, and the Charaña Declarations. This conclusion is
                     consistent with the provisions of Article 63 of the VCLT and the Court’s
                     decision — in the United States Diplomatic and Consular Staff in Tehran
                     (United States of America v. Iran) case 19 — that the rupture of diplo-
                     matic relations had left the applicability of the 1955 Treaty of Amity
                     unaffected. The two events — the break of diplomatic relations and the
                     obligation to negotiate — are separate and apart. Two countries do not
                     need to have diplomatic relations in order to negotiate. Indeed, Bolivia
                     again severed diplomatic relations with Chile in 1978 and during that
                     break there were negotiations between Chile and Bolivia.



                                                   OAS Resolutions

                        85. Of the 11 resolutions passed by the OAS General Assembly on
                     which Bolivia relies, Chile voted against seven, did not participate in the
                     vote on one resolution and participated in the adoption by consensus of
                     three resolutions. Although, like United Nations General Assembly reso-
                     lutions, OAS General Assembly resolutions may in certain circumstances
                     impose binding obligations on Member States, there is nothing in these
                     resolutions that provides a basis for concluding that Chile’s obligation to
                     negotiate directly with Bolivia to find a formula or solution that would
                     enable Bolivia to have sovereign access to the Pacific was discharged.


                                                 The Fresh Approach

                       86. A new bilateral approach was adopted by the Parties in 1986 when
                     the Bi-­National Rapprochement Commission as established. At meetings

                        19 Case concerning United States Diplomatic and Consular Staff in Tehran (United

                     States of America v. Iran), Judgment, I.C.J. Reports 1980, p. 3.

                     93




5 CIJ1150.indb 182                                                                                         22/05/19 10:55

                     597 	    obligation to negotiate access (diss. op. robinson)

                     held from 21 to 23 April 1987 Bolivia made it clear that the purpose of
                     the meeting was to resume negotiations on Bolivia’s sovereign access to
                     the sea. Bolivia submitted two memoranda with proposals. The first was
                     that Chile transfer a sovereign and useful maritime strip of land. The sec-
                     ond was for an enclave in the north of Chile. However, no agreement was
                     reached and, on 9 June 1987, the Chilean Foreign Minister said that any
                     transfer of Chilean territory was not acceptable. According to Bolivia,
                     one month later, Chile terminated the process with a press release stating
                     that any transfer of territory was unacceptable. These negotiations can
                     scarcely be described as discharging the obligation to find a formula or
                     solution that would enable Bolivia to have sovereign access to the Pacific.
                     



                                             Developments after 1990

                        87. None of the developments that followed the restoration of democ-
                     racy in Chile in 1990, including the constitution of the mechanism of Polit-
                     ical Consultation, the Algarve Declaration in 2000, the 13-Point Agenda
                     and the last Joint Declaration of 7 February 2011, sufficed to discharge
                     Chile’s obligation to negotiate directly with Bolivia to find a formula or
                     solution that would give Bolivia sovereign access to the Pacific.

                        88. The mechanism of Political Consultation set up in 1995 to deal
                     with bilateral issues between the two States, held 22 meetings until its
                     termination in 2010/2011, when it came to a halt as Chile again rejected
                     further negotiations. For similar reasons, although the Algarve Declara-
                     tion of 22 February 2000 contained a reaffirmation by both Parties of
                     their will to engage in dialogue aimed at overcoming differences in their
                     bilateral relationship, it did not suffice to discharge Chile’s obligation to
                     negotiate directly with Bolivia to find a formula or solution that would
                     enable Bolivia to have sovereign access to the Pacific.

                       89. In 2006, the 13-Point Agenda, which included the question of
                     Bolivia’s sovereign access to the sea as Point 6, “the maritime issue” was
                     adopted. By 2010, the consultations had only reached the stage of seeking
                     “concrete, useful and feasible solutions” from both sides, and therefore,
                     these consultations cannot be said to have discharged Chile’s obligation
                     to negotiate directly with Bolivia to find a formula or solution that would
                     enable Bolivia to have sovereign access to the Pacific.

                       90. The Joint Statement of 7 February 2011 issued by the Presidents of
                     Bolivia and Chile examined the progress of the 13-Point Agenda and set
                     out future projects which would be aimed at “reaching results as soon as
                     possible on the basis of concrete feasible and useful proposals for the
                     whole of the agenda”. On 17 February 2011, Bolivian President Morales

                     94




5 CIJ1150.indb 184                                                                                   22/05/19 10:55

                     598 	    obligation to negotiate access (diss. op. robinson)

                     in a press conference appealed to Chile to present a concrete proposal
                     that could act as a basis for discussion and stated that he would wait until
                     23 March 2011 for such a proposal to be put forward. On that date, hav-
                     ing received no reply from Chile, Bolivia filed its Application before the
                     Court.
                       91. Thus, there remains today an outstanding offer from the Bolivian
                     President to his Chilean counterpart, to present concrete proposals that
                     could form the basis for negotiations to grant Bolivia sovereign access to the
                     sea. Therefore, Chile’s obligation to negotiate directly with Bolivia to find a
                     formula or solution that would enable Bolivia to have sovereign access to
                     the Pacific Ocean under the agreements identified above still subsists.


                                                     Conclusion

                        92. Chile has a legal obligation to negotiate directly with Bolivia to
                     find a formula or solution that will enable Bolivia to have sovereign
                     access to the Pacific Ocean. This obligation arises out of specific agree-
                     ments between the Parties, namely, (a) the 1961 Trucco Memorandum
                     and Bolivia’s reply of 9 February 1962 as well as (b) Joint Declarations
                     of Charaña signed between the Parties in 1975 and 1977. These exchanges
                     read in light of their content, the “particular circumstances” or context in
                     which they were drafted, evidence an intention of the Parties to create an
                     obligation for Chile to negotiate Bolivia’s sovereign access to the
                     Pacific Ocean. The analysis in paragraphs 81 to 90 establishes that that
                     obligation has not been discharged.
                        93. The Court should therefore have granted Bolivia a declaration that
                     Chile has a legal obligation to negotiate directly with Bolivia to find a
                     formula or solution that will enable Bolivia to have sovereign access to
                     the Pacific Ocean.

                     (Signed) Patrick L. Robinson.




                     95




5 CIJ1150.indb 186                                                                                     22/05/19 10:55

